DETAILED ACTION
The instant application having Application No. 16/227,608 filed on December 20, 2018 is presented for examination by the examiner.
The amended claims submitted March 29, 2021 in response to the office action mailed 9/29/2020 are under examination. Claims 1-18 are pending. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 12, 13 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
(claim 12) wherein said at least one Fourier hologram comprises a matrix of Fourier holograms recorded on a matrix of holographic plates consisting in an assembly of at least one unidimensional matrix of holographic plates. 
(claim 13) wherein each unidimensional matrix of holographic plates is associated to at least one light source and to at least one deflection element and/or blocking element, and wherein each at least one deflection element and/or blocking element is configured to allow associated light source to illuminate a 
(claim 14) comprising at least one bidimensional deflection element and/or bidimensional blocking element configured to allow the at least one light source to illuminate a Fourier hologram of interest based on an external signal. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The applicant responded that these features are shown in Fig. 4, but did not explain how these features are shown therein. The examiner has reviewed the description of Fig. 4 and does not find support for this assertion. 
Claim Objections
The objections to the claims of the previous office action have been overcome by the amendments to the claims. 

Claim Rejections - 35 USC § 112
The 35 USC §112 rejections of the previous office action have been overcome by the amendments to the claims. However the following new rejection is raised by the amendments. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With the amendment to claim 1, claim 11 fails to further limit the subject matter of claim 1, merely restating limitations therefrom.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford USPGPub 20180113419 (hereafter Stafford) in view of Zhang USPGPub 20190041795 (hereafter Zhang) and Christmas et al. USPGPub 20160077339 (hereafter Christmas).
Regarding claim 1, Stafford teaches “A head-mounted device (paragraph 7 “This type of display can be used for near to eye applications like virtual reality (VR) and augmented reality (AR) in head mounted displays.”) designed to be worn by a wearer (see Fig. 10), wherein the head-mounted device is configured for the display and visualization, by the wearer, of virtual images (e.g. paragraph 7 “augmented reality”), wherein said head-mounted device comprises: 
at least one light source (e.g. paragraph 7 “playback laser”; paragraph 8 “laser”); and 
at least one holographic [[plate]] (e.g. paragraph 6 “holographic film”) with at least one … hologram recorded thereon (paragraphs 5 and 6 “holographic pixel”) and generating at least one holographic image when lit (paragraph 7 “playback of the display”), 
wherein the light source is configured to illuminate said … hologram, to cause visualization of the at least one holographic image by the wearer (e.g. paragraph 7 “augmented reality”).
However, Stafford teaches a holographic film, not explicitly a holographic plate. 
Zhang teaches (paragraph 26) that a holographic plate is a holographic film with transparent reinforcing plates disposed on either side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add at least one transparent reinforcing plate to the holographic film of 
However, Stafford fails to teach the hologram is a Fourier hologram.
Christmas teaches (paragraph 69) that a Fourier hologram is a hologram in which the reconstruction is formed at infinity or at the focal point of a lens carrying out a Fourier transform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fourier holograms as taught by Christmas in the device of Stafford for the purpose of having the reconstruction formed at infinity as taught by Christmas which avoids vergence issues in the augmented reality display when the wearer is looking at far distances. 
Regarding claim 5, Stafford further teaches “wherein said at least one Fourier hologram holographic plate comprises at least one transmission Fourier hologram (paragraph 79 “transmissive … film”).”
Regarding claim 6, Stafford further teaches “wherein the light source is configured to generate a bright point on an external point source (it’s a laser, paragraph 79).”
Regarding claim 7, Stafford further teaches “wherein said at least one Fourier hologram holographic plate comprises at least one reflection Fourier hologram (paragraph 79 “reflective film”).”
Regarding claim 9, Stafford further teaches “wherein said at least one light source is a coherent light source (“laser” paragraph 79).”
Regarding claim 10, Stafford teaches “wherein said at least one light source comprises at least two sources of two different colors (paragraph 79 “Note that more illuminators than pixels may be provided such that the array 1400 may include one set for Red, one for Green and one for Blue to simultaneously or sequentially produce full color.”).”
Regarding Claim 11, the Stafford, Zhang, Christmas combination as presented for claim 1 teaches “The head-mounted device according to claim 1, wherein said at least one Fourier hologram 
Regarding claim 12, Stafford further teaches “wherein said at least one Fourier hologram comprises a matrix of Fourier holograms recorded on a matrix of holographic plates consisting in an assembly of at least one unidimensional matrix of holographic plates (e.g. paragraph 6 1D, 2D, or 3D array of holographic pixels).”

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Zhang and Christmas as applied to claim 1 above, and further in view of Bouchier et al. USPGPub 20160216515 (hereafter Bouchier).
	Regarding claim 2, the Stafford, Zhang, Christmas combination teaches the head-mounted device according to claim 1,  but does not explicitly teach “wherein said at least one Fourier hologram comprises at least one Fourier hologram located in a frame of the head mounted device.” The description of Fig. 10 is silent regarding where the holograms reside. 
	In Figs. 12 and 13 Bouchier teaches that both a reflective SLM (Fig. 12) and a transmissive SLM (Fig. 13) would be located on the frame, where the SLMs display holograms. 
	 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to support the holograms of Stafford on the frame of the eyeglasses as taught by Bouchier for the purpose of appropriately arranging the optical system.
	Regarding claim 3, the Stafford, Zhang, Christmas combination teaches “The head-mounted device according to any of claim 1,” but does not explicitly teach “wherein said at least one Fourier hologram comprises at least one Fourier hologram located in a layer of an ophthalmic lens provided inside the head mounted device.”
	Bouchier teaches in Fig. 14 that the SLM can be on the ophthalmic lens.

	Regarding claim 4, Stafford fails to teach “further comprising at least one holographic mirror.”
	Bouchier teaches (paragraph 69) that an optical system comprising a reflective hologram displaying SLM should further comprise a holographic mirror. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a holographic mirror into the optical system as taught by Bouchier for the purpose of redirecting the light, which is what mirrors and holographic mirrors do. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Zhang and Christmas as applied to claim 1 above, and further in view of Evans et al. USPGPub 20080285100 (hereafter Evans).
Regarding claim 8, the Stafford, Zhang, Christmas combination teaches the head-mounted device according to claim 1, but is silent regarding “wherein said at least one holographic image consists in vector graphics.” 
Evans teaches “wherein said at least one holographic image (paragraph 39) consists in vector graphics (paragraph 41 “In order to improve the quality of graphic displays especially with respect to the improvement of the quality of lines directed non perpendicular to the matrix, the use of vector graphics is well known in graphic design.”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use vector graphics as taught by Evans for the displayed holographic image of Stafford, for the purpose of the improvement of the quality of lines directed non perpendicular to the . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Zhang, Christmas and Evans as applied to claim 8 above, and further in view of Cui USPGPub 20100253688 A1 (hereafter Cui). 
Regarding claim 17, the Stafford, Zhang, Christmas, Evans combination teaches the device of claim 8, however does not explicitly teach “wherein at least one holographic image consists of a plurality of segments.”
Cui teaches “wherein at least one holographic image consists of a plurality of segments (paragraph 189 “Vector graphics include a plurality of graphic segments. Graphic segments include straight or curved lines that may or may not be joined to other graphic segments.”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use vector graphics consisting of a plurality of segments as taught by Cui for the displayed holographic image of Stafford, for the purpose of the improvement of the quality of lines directed non perpendicular to the matrix as taught by Evans and because the use of vector graphics is well known in the art as taught by Evans.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Zhang, Christmas and Mullins USPGPub 2019002558 (hereafter Mullins).
Regarding claim 16, Stafford teaches “A method for the display and visualization of at least one virtual image by a wearer (see steps below) comprising: 
a. providing a wearer with a head mounted device designed to be worn by a wearer (paragraph 7 “This type of display can be used for near to eye applications like virtual reality (VR) and augmented reality (AR) in head mounted displays.”), wherein the a head-mounted device is 
wherein said head-mounted device comprises: at least one light source (e.g. paragraph 7 “playback laser”; paragraph 8 “laser”), and at least one holographic [[plate]] (e.g. paragraph 6 “holographic film”) with at least one … hologram recorded thereon (paragraphs 5 and 6 “holographic pixel”) and generating at least one holographic image when lit (paragraph 7 “playback of the display”), 
wherein the light source is configured to illuminate said Fourier hologram, to cause visualization of the at least one holographic image by the wearer (e.g. paragraph 7 “augmented reality”).”

However, Stafford teaches a holographic film, not explicitly a holographic plate. 
Zhang teaches (paragraph 26) that a holographic plate is a holographic film with transparent reinforcing plates disposed on either side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add at least one transparent reinforcing plate to the holographic film of Stafford as taught by Zhang for the purpose of providing structural reinforcement to the film. This modification makes the holographic film of Stafford into a holographic plate. 
However, Stafford fails to teach the hologram is a Fourier hologram.
Christmas teaches (paragraph 69) that a Fourier hologram is a hologram in which the reconstruction is formed at infinity or at the focal point of a lens carrying out a Fourier transform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Fourier holograms as taught by Christmas in the device of Stafford for the purpose of having the reconstruction formed at infinity as taught by Christmas which avoids vergence issues in the augmented reality display when the wearer is looking at far distances. 

Mullins teaches (Fig. 3) “A method for the display and visualization of at least one virtual image by a wearer (e.g. paragraph 22 “the present system allows for dynamically generating holograms that are formed in front or at the eyes of the user or at a remote projection surface”) comprising: 
a. providing a wearer with a head mounted device (e.g. paragraph 1 head-mounted display) designed to be worn by a wearer(it’s head-mounted, thus designed to be worn by a wearer), wherein the head-mounted device is configured for the display and visualization, by the wearer, of virtual images (e.g. paragraph 22 “the present system allows for dynamically generating holograms that are formed in front or at the eyes of the user or at a remote projection surface”), wherein said head-mounted device comprises: at least one light source (laser source 324), and at least one Fourier hologram(e.g. paragraph 4 “Fourier hologram” is the CGH encoded on the SLM, see paragraphs 4 and 5), wherein the light source is configured to illuminate said Fourier hologram (see Fig. 3), to cause visualization of at least one holographic image by the wearer (see Fig. 3), 
b. controlling the head mounted device to: 
i. adjust the distance of visualization of the holographic image by the wearer ([0084] The dynamic depth encoder 412 determines depth information of the virtual content based on the depth of the content or portion of the content relative to the lens 202.), and/or, 
ii. adjust the size and the field of view of the visualized image (this limitation is optional).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dynamic depth encoder as taught by Mullens in the method of Stafford for the purpose of enabling a dynamic depth of the virtual holographic image as taught by . 




Claims 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of Zhang and Christmas as applied to claim 12 above, and further in view of Bouchier et al. USPGPub 20180203232 (hereafter Bouchier ‘232).
	Regarding claims 13-15 and 18, the Stafford, Zhang, Christmas combination teaches the head-mounted device according to claim 12, but is silent regarding “wherein each unidimensional matrix of holographic plates is associated to at least one light source and to at least one deflection element and/or blocking element, and wherein each at least one deflection element and/or blocking element is configured to allow associated light source to illuminate a Fourier hologram of interest recorded on the associated unidimensional matrix based on an external signal.” “comprising at least one bidimensional deflection element and/or bidimensional blocking element configured to allow the at least one light source to illuminate a Fourier hologram of interest based on an external signal.” “wherein the at least one deflection element and/or blocking element is chosen among mobile mirrors, liquid crystal devices, mobile prisms, liquid optics, and mobile lenses.”
	Bouchier teaches an augmented reality system  (claim 12) “wherein said at least one Fourier hologram comprises a matrix of Fourier holograms recorded on a matrix of holographic plates consisting in an assembly of at least one unidimensional matrix of holographic plates (paragraph 12 “an array of individually tunable recorded holographic pixels”).” (claim 13) “wherein each unidimensional matrix of holographic plates is associated to at least one light source (paragraph 52 the light source of the image source (IS)) and to at least one deflection element and/or blocking element (paragraph 52 “screen (for example OLED, LCD, LCOS etc.)”), and wherein each at least one deflection element and/or blocking 
	 Bouchier ‘232 further teaches that such a configuration allows for an augmented reality that can be adjusted to the wearer’s vision (paragraph 5).
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt a pixelated holographic array lit by an adjustably-screened light source as taught by Bouchier ‘232 in the HMD of Stafford for the purpose of obtaining an augmented reality that can be adjusted to the wearer’s vision as taught by Bouchier ‘232 (paragraph 5).

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 3/29/2021, with respect to the rejection(s) of claim(s) 1 and 16 under §102 over Mullens have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stafford.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872